Lotaj v City of New York (2015 NY Slip Op 03407)





Lotaj v City of New York


2015 NY Slip Op 03407


Decided on April 23, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 23, 2015

Sweeny, J.P., Andrias, Manzanet-Daniels, Clark, JJ.


14915 101268/13

[*1] John Lotaj, Plaintiff-Appellant,
vCity of New York, etc., Defendant-Respondent.


John Lotaj, appellant pro se.
Zachary W. Carter, Corporation Counsel, New York (Ingrid R. Gustafson of counsel), for respondent.

Order, Supreme Court, New York County (Louis B. York, J.), entered May 7, 2014, which granted defendant's motion to dismiss the complaint for lack of standing, unanimously affirmed, without costs.
The court properly dismissed the complaint alleging that defendant improperly sold taxi medallions through a competitive auction rather than through a lottery. Plaintiff does not allege in the complaint that he sought, and failed to obtain, a medallion under the current system, that he sought financing to support a bid for a medallion, or that he took any other practical steps. Accordingly, the allegations that he wrongfully has been denied the opportunity for a chance to obtain a taxi medallion are speculative and conjectural, and do not amount to an allegation of "injury in fact" (see New York State Assn. of Nurse Anesthetists v Novello, 2 NY3d 207, 211-212 [2004]; Roberts v Health & Hosps. Corp., 87 AD3d 311, 318-319 [1st Dept 2011], lv denied 17 NY3d 717 [2011]).
We have considered plaintiff's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 23, 2015
CLERK